DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 2 and 11 have been fully considered and are partially persuasive.  The objection of claims 2 and 11 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejection Under 35 U.S.C. § 112”, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph of claims 1-14 has been withdrawn. 
Applicant's arguments, filed 11/10/2020 for section titled “Claim Rejection Under 35 U.S.C. § 112”, with respect to claims 3-4, 10 and 12 have been fully considered and are persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-4, 10 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, in view of claim 3 reciting “identify a number of time slots, lengths of the time slots, and the open-or-closed information on each of the types, for each of the plurality of received packets”, it is unclear what “the number of time slots” and “the lengths of the time slots” are referring to since there are a plurality of the number of time slots and a of the identified lengths of the time slots. Claim 4 fails to resolve the deficiency of claim 3 and is thus rejected under similar rationale.
Regarding claim 4, in view of claim 3 reciting “identify a number of time slots, lengths of the time slots, and the open-or-closed information on each of the types, for each of the plurality of received packets
Regarding claim 10, in view of claim 10 reciting “identify a number of time slots, lengths of the time slots, and the open-or-closed information on each of the types, for each of the plurality of received packets”, it is unclear what “the number of time slots” and “the lengths of the time slots” are referring to since there are a plurality of the number of time slots and a plurality of the lengths of the time slots. Claim 12 fails to resolve the deficiency of claim 10 and is thus rejected under similar rationale.

Allowable Subject Matter
Claim(s) 1-2, 5-9, 11 and 13-14 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  for similar reasoning set forth in item #26 of the non-final rejection dated 4/13/2020, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “control opening and closing of each of the plurality of queues in the identified time slot section” of claim 1 and similarly for claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476